Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 1 of 21. Page|D #: 1

' h

lN THE uNlTED sTATEs olsTR\cT cou RT FoR TH'E‘*"-"' "
NoRTHERN olsTR\cT oF 0Hlo

 

 

 

 

MARlo o. BLUE clvlL RlGHTs coMPLAlNT
(42 u.s.c §1983)
vs.

6 . l _\»:
Mlc\-IAELJ.RYAN “§ _ ‘§ § viz §§ 9 6 2
oAvlo A. BAslel<\
MARY E. KlLBANE
HoLLEY M.MAolc-'.AN cAsEN MBEn:

~l"'-i_'"' w "'- ~ 1
MARYB\JSH d F.:.; san
LAT\NABAILEY-WlLLlA\\/\s Jch-;E: “ m ~
AMY G. MchuRG
CHARLES E» HANNAN MAG. JUDGE GREENBERG
JuRlsolchoN

42 U.S.C §1983 for deprivation of rights under color of law against 42 CFR § 75.2
contractors masquerading as state and local officia|s.

]ndegendent Cagaclg for thg ngt[§gg[- Ihg ggpga@r ang l§ ggn;§, gmg|gyges god §g§§gngactors wlll ag |n gerfgrrnance
of this ly-D \'.`ontrlct ln an lndegendgn§ gag§§jg §gg ggt §§ off|ce[s or gmg|gygg§ gr aggn§ of mg §_mg of Oh!o or the CSEA.

Recltedfrom ”Ccndftfons of Conrmct"-Une 18.| CF the lv-D Can¢ract.

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 2 of 21. Page|D #: 2

DEFENDEAN'I`S

Niichael J. Ryan is a citizen of the state of Ohio.
|-ie is employed as a lodge for the Cuyahoga County Court of Common P|eas
Juveni|e Division Justice Center.

Was the defendant acting under the authority or color of state law at the time
these claims occurred? YES_“!_L__ NO_m_. if your answer is "YES" briefly expiain.

Michael J. Ryan performed as a Judicia| Judge (state official, state employee)
under an independent contract conducted with the CSEA (Third party agency).

 

David A. Basinski is a citizen of the state of Ohio.
l-le is employed as a visiting judge for the Cuyahoga County Court of Comrnon
P|eas Juveni|e Division .|ustic:e Center.

Was the defendant acting under the authority or color of state law et the time
these claims occurred? YESL NO_. If your answer is "YES" briefly explain.

David A. Basinski performed as a visiting .ludicia| ludge (state officia|, state
employee) under an independent contract conducted with the CS EA (Third party
agencyl

 

Mary E. i<|ibane is a citizen of the state of Ohio.
She is employed as a Judge for the Eighth District Court of Appea|s in Cuyahoga
County.

Was the defendant acting under the authority or color of state law at the time
these claims occurred? YESL NO_. if your answer is "YES" briefly explain.

_ I\/iary E. Klibane performed as a Judicia| Judge (state official, state employee)
under an independent contract conducted with the CSEA (Third party agency).

 

 

 

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 3 of 21. Page|D #: 3

Ho||ey Ni. Madigan is a citizen of the state of Ohio.
She is employed as a Magistrate for the Cuyahoga County Court of Cornmon Pleas
Juveni|e Division Justice Center.

Was the defendant acting under the authority or coior of state law at the time
these claims occu rred? YES_]'_~_ NO______. lf your answer is "YES‘l briefly explain.

Ho||ey M. Madigan performed as a Judicia| lvlagistrate (state official, state
empioyee) under an independent contract conducted with the CSEA (Third party
agencyi

 

|Vlary Bush is a citizen of the state of Ohio.
She is employed as a Magistrate for the Cuyahoga County Court of Cornrnon P|eas
Juvenile Division Justice Center.

Was the defendant acting under the authority or color of state law at the time
these ciaims occurred? YESl~_ NO_____. if your answer is “YES" briefly explain.

N|ary Bush performed as a Judicial Magistrate (state officia|, state employee)
under an independent contract conducted with the CSEA (Third party agency).

 

 

Latina Bailey~Williams is a citizen of the state of Ohio.
She is employed as an Assista nt Prosecutor Attorney for the Cuyahoga Cou nty.

Was the defendant acting under the authority or color of state law at the time
these claims occurred? YES__)L_ NO_. |f your answer is "YES" briefly explain.

Latina Baiiey-Wil|iams performed as an Assistant Prosecutor Attorney (state
officiai, state employee) under an independent contract conducted with the CSEA
(Third party agency).

 

 

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 4 of 21. Page|D #: 4

Amy G. NicC|urg is a citizen of the state of Ohio.
She is employed as an Assistant Prosecutor Attorney for the Cuyahoga County.

Was the defendant acting under the authority or color of state law at the time
these claims occurred? YESL NO____. lf your answer is "VES" briefly explain.

Amy G. McClurg performed as an Assistant Prosecutor Attorney (state officiai,
state employee) under an independent contract conducted with the CSEA ('l'hird
party agency).

 

Char|es E. l-|annan is a citizen of the state of Ohio.
He is employed as an Assistant Prosecutor Attorney for the Cuyahoga County.

Was the defendant acting under the authority or color of state law at the time
these claims occurred? YESL NOM. if your answer is "YES" briefly explain.

Charles E. Hannan performed as an Assistant Prosecutor Attorney (state officia|,
state employee) under an independent contract conducted with the CSEA (Third
party agency}.

 

NATURE OF CASE

Defendants stated upon this compiaint- violated Mario D. Blue Fifth Amendment
right of the United States Constitution; each defendant deprived Mario D. Biue of
his personal property that was unlawfully obtained/garnished without due
process of the law while entering into an independent contract with the CSEA to
perform paid judicial services and acts under color of |aw. (No person shall be held
to answer for o capital, or otherwise infamous crime, unless on o presentment or
indictment of o Grand Jug»_', except in cases grising in the land or naval forces or in
tile Militig, Wh§n in g__¢_:_t_t_ral service in timg___of Wor or gublic donger; nor shall any
person be sr£)jgct for the same offence to be twice put in jeopardy of life or limb;
nor shall be comgelled in any criminal case to w witnMoinst h."n'rselfl nor be
writ/ed of iife, libertv, or propertv, without due process of law: nor shc_rjl_grivate_
property be token for public use, without lust compensation.) Fifth Amendrnent -
U.$. Constit’ution.

 

 

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 5 of 21. Page|D #: 5

CAUSE OF ACT|ON

On July 24th 2017, at 10:10arn- a motion (DEMAND TO VACATE SUPPORT ORDER)
was entered into the Cuyahoga Juveni|e C|erk of Courts by Mario D. Blue in
reference of relief from the Juveni|e Courts for a Ci\i|d Support Order conducted
by the CSEA on 06/1/2017. On July 27th 2017 |Vlichael j. Ryan violated Nlario D.
Blue Fifth Constitutional right by depriving him of due process from having his
personal property obtained unlawful|y, and entering a dismissal journal entry in
reference to the (DE|V|AND TO VACATE SUPPORT ORDER) that was entered into
the Juvenile Courts by iviario D. Blue for court relief. N|ichael .i. Ryan holds the
authority of a Judiciai Judge to honor Nlario D. Blue Fifth constitutional right of
due process withoutjust compensation from a third party agency (CSEA) in
obtaining his personal property unlawtu|lyl Nlichael J. Ryan violated Mario D. Blue
Fifth Constitutional right due to the private obligation and agreement established
with himself, the CSEA and iV-D contract in which services he was paid to provide
independently while using his authority as a .ludicia| judge wrongfully under color
of |aw.

On August 10th 2017, at 3:20pm- a motion (DEMAND TO VACATE SUPPORT
ORDER) was entered into the Cuyahoga Juvenile Clerk of Courts by i\/|ario D. Blue
in reference of relief from the Juveni|e Courts for a Chi|d Support Order
conducted by the CSEA on 06/1/2017. On August 23"*, 2017 Ho||ey M. Nladigan
violated iV|a rio D. Blue Fifth Constitutiona| right by depriving him of due process
from having his personal property obtained unlawfully, and entering a dismissal
journal entry and holding a judicial court hearing on August 8“1, 2017 at the
Cuyahoga County .luveni|e Courts in reference to the (DE|V|AND TO VACATE
SUPPORT ORDER) that was entered into the Juveni|e Courts by iV|ario D. Blue for
court relief. i-lolley |V|. Madigan holds the authority of a Judicia| Nlagistrate to
honor lVlario D. Blue Fifth Constitutiona| right of due process withoutjust
compensation from a third party agency (CSEA) in obtaining his personal property
unlawfully Ho||ey l\/l. |V|adigan violated Niario D. Blue Fifth Constitutional right
due to the private obligation and agreement established with herse|f, the CSEA
and lV~D contract in which services she was paid to provide independently while
using her authority as a ludicia| lviagistrate wrongfully under color of law.

 

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 6 of 21. Page|D #: 6

On August 21th 2017, at 2:42pm- a motion (DEMAND TO VACATE SUPPORT
ORDER, WRi'l' OF QUO WARRANTO) was entered into the Cuyahoga luveniie Clerk
of Courts by Nlario D. Blue in reference of relief from the luveni|e Courts for a
Child Support'Order conducted by the CSEA on 06/1/2017. On Apri| 10th, 2018
David A. Basinski violated Mario D. Blue Fifth Constitutional right by depriving him
of due process from having his personal property obtained unlawfu|iy, and
entering a dismissal journal entry on April 10“‘, 2018 and holding a judicial court
hearing on March 29th, 2018 at the Cuyahoga Cou nty Juveni|e Cou rts in reference
to the (DE|V|AND TO VACATE SUPPORT ORDER, WR|T OF QUO WARRANTO) that
was entered into the luvenile Courts by Mario D. Blue for court reilef. David A.
Basinski holds the authority of a visiting ludicia| Judge to honor N|ario D. Blue
Fifth Constitutiona| right of due process withoutjust compensation from a third
party agency (CSEA) in obtaining his personal property unlawfui|y. David A.
Basinski violated |Viario D. Blue Fifth Constitutional right due to the private
obligation and agreement established with himself, the CSEA and |V-D contract in
which services he was paid to provide independently while using his authority as a
visiting Judiciai judge wrongfully under color of law.

On October 15th 2018, at 3:04pm- a motion (DEMAND TO VACATE SUPPORT
ORDER, TERMENATE ARRERAS) was entered into the Cuyahoga Juvenile Clerk of
Courts by ivlario D. Blue in reference of relief from the iuvenile Courts for a Chi|d
Support Grder conducted by the CSEA on 06/1/2017. On October 23rd, 2018 Mary
Bush violated N|ario D. Blue Fifth Constitutiona| right by depriving him of due
process from having his personal property obtained unlawfully, and entering a
dismissal with prejudice under a dead case numberjourna| entry on October 23'd,
2018 and holding a judicial court hearing on October 26th, 2018 at the Cuyahoga
County Juveni|e Courts in reference to the (DENIAND "l‘O VACATE SUPPORT
ORDER, TERMENATE ARRERAS} that was entered into the Juveni|e Cou rts by
Nlario D. Blue for court relief. hilary Bush holds the authority of a Judiciai
Magistrate to honor |Vlario D. Blue Fifth Constitutionai right of due process
without iust compensation from a third party agency (CSEA) in obtaining his
personal property unlawfully. l\/iary Bush violated lVlario D. Blue Fifth
Constitutionai right due to the private obligation and agreement established with
herse|f, the CSEA and |V-D contract in which services she was paid to provide
independently while using her authority as a judicial iviagistrate wrongfully under
color of law.

 

Case: 1:19-cV-00962-SO Doc #: 1 Filed: 04/30/19 7 of 21. Page|D #: 7

On August 24th 2017, at 10:10am- a motion (WR|T OF MAN DAMUS) was entered
into the Eighth District Court of Appea|s in Cuyahoga County by N|ario D. Blue in
reference of relief from the Eighth District Court of Appeals for a Child Support
Order conducted by the CSEA on 05/1/2017. On October 3rd 2017 Char|es E.
Hannan violated Mario D. Blue Fifth Constitutional right by depriving him of due
process from having his personal property obtained unlawful|y, and entering a
dismissal journal entry in reference to the (WRiT OF MANDAN|US) that was
entered into the Eighth District Court of Appeals by Mario D. Blue for court relief.
Charies E. Hannan holds the authority of a Judicial Assista nt Prosecutor Attorney
to honor Mario D. Blue Fifth Constitutiona| right of due process without just
compensation from a third party agency (CSEA) in obtaining his personal property
unlawfui|y. Charies E. Hannan violated Nlario D. Blue Fifth Constitutiona| right due
to the private obligation and agreement established with himself, the CSEA and
lV-D contract in which services he was paid to provide independently while using
his authority as an Assista nt Prosecutor Attorney wrongfully under color of |aw.

On October 26th 2018, at 1:31pm- a motion (DEMAND TO VACATE SUPPORT
ORDER, TER|V|ENATE ARRERAS} was entered into the Juvenile Courts in Cuyahoga
County by Niario D. Blue in reference of relief from the Juvenile Courts for a Chi|d
Support Order conducted by the CSEA on 06/1/2017. On January 23rd, 2019
Latina Bailey-Wil|iams violated lViario D. Blue Fifth Constitutiona| right in a judicial
court hearing by depriving him of due process from having his personal property
obtained unlawfully, and entering a dismissal journal entry on February 14, 2019
in reference to the (DE|V|AND TO VACATE SUPPORT ORDER, TER|ViENATE
ARRERAS) that was entered into the Juveni|e Courts by Niario D. Blue for court
relief. i,atina Bailey»Wi||iams holds the authority of a ludicia| Assistant Prosecutor
Attorney to honor Mario D. Blue Fifth Constitutional right of due process without
just compensation from a third party agency (CSEA) in obtaining his personal
property uniawfu|ly. Latina Bailey-Wiliiarns violated lViario D. Blue Fifth
Constitutiona| right due to the private obligation and agreement established with
herse|f, the CSEA and lV-D contract in which services she was paid to provide
independently while using her authority as an Assistant Prosecutor Attorney
wrongfully under color of iaw.

 

 

 

Case: 1:19-cv-00962-SO Doc #: 1 Fi_|ed: 04/30/19 8 of 21. Page|D #: 8

On August 21th 2017, at 2:42prn- a motion (DEi\/|AND TO VACATE SUPPORT
ORDER, WR|T OF QUO WARRANTO) was entered into the Cuyahoga Juvenile Clerk
of Courts by Mario D. Blue in reference of relief from the Juveni|e Courts for a
Child Support Order conducted by the CSEA on 06/1/2017. On Apri| 10th, 2018
Arny G. NlcClurg violated i\/lario D. Blue Fifth Constitutional right by depriving him
of due process from having his personal property obtained unlawfuliy, and
entering a dismissa¥ journal entry on Apri| 10th, 2018 and holding a judicial court
hearing on Nlarch 29th, 2018 at the Cuyahoga County juvenile Courts in reference
to the (DEN|AND TO VACATE SUPPORT ORDER, WR|T OF QUO WARRANTO} that
was entered into the Juvenile Courts by N|ario D. Blue for court relief. Amy G.
NlcCiurg held the authority of an Assistant Prosecutor Attorney to honor lV|ario D.
Blue Fifth Constitutiona| right of due process without just compensation from a
third party agency (CSEA} in obtaining his personal property unlawful|y. Amy G.
iVicClurg violated IVlario D. Blue Fifth Constitutional right due to the private
obligation and agreement established with herse|f, the CSEA and iV-D contract in
which services she was paid to provide independently while using her authority as
an Assistant Prosecutor Attorney wrongfully under color of iaw.

On August 28th 2017, - a motion (WRiT OF CER'i`iORARi, WR|T OF NiAi\|DAI\/|US)
was entered into the Eighth District Court of Appeals by Nlario D. Blue in
reference of reiief from the Eighth District Court of Appeals for a Child Support
Order conducted by the CSEA on 06/1/2017. On july 27th 2017 lViary E. Ki|bane
violated iviario D. Blue Fifth Constitutiona| right by depriving him of due process
from having his personal property obtained unlawfully, and entering a dismissai
journal entry on October 3“‘, 2017 in reference to the (WR|T OF CERT|ORAR|,
WRiT OF MANDAMUS) that was entered into the Eighth District Court of Appeais
by |Viario D. Blue for court relief. |Vlary E. i<ilbane heid the authority of a .ludiciai
Judge to honor Nlario D. Blue Fifth Constitutiona| right of due process without just
compensation from a third party agency (CSEA) in obtaining his personal property
unlawfully. lvlary E. i<i|bane violated lViario D. Blue Fifth Constitutional right due to
the private obligation and agreement established with herself, the CSEA and |V»D
contract in which services she was paid to provide independently while using her
authority as a Judicial .ludge Wrongfuliy under color of |aw.

 

 

 

 

Case: 1:19-cv-00962-SO Doc #: 1 Filed: 04/30/19 9 of 21. Page|D #: 9

lNJURY

 

Due to the violation of the plaintiffs Fifth Constitutional right- which has been
unlawfully approved for personal property to be obtained without due process,
the forcing of financiai hardship is the lead and continuing result of this situation.
Loss of real estates; due to unlawful garnishments of personal property- monthly `
mortgages were not satisfied. Loss of motor vehicles; due to unlawful
garnishments of personal property- monthly notes were not satisfied. Loss of
empioyment; due to unlawful garnishments of personal property- the financial
needs needed to attend places of employment were not met-» which caused
termination of employment in terms; due to unlawful garnishments of personal
property- the plaintiff found some financial reiief by filing Chapter 7 bankruptcy
on August 8th 2018. Due to the violation of the plaintiff’s Fifth Constitutional right-
which has been unlawfui|y allowed for -personai property to be obtained and
taken, pain and suffering is the lead and continuing result of this situation. Loss of
family time; due to unlawful garnishments of personal property- the plaintiff has
to seek numerous places of employment (2-3 jobs at a timel to substitute and
replace the property that was unlawfully garnished by the CSEA. Aii of the
plaintiffs time is now fully devoted to the pieces of employment to meet the
requirements of ail living expenses for himself and his family.

Paevlous LAwsulTs Auo AomlNisTRATlvE RsuEF
DEMANo To vAcATe suPPoRT oRoER- Entered and filed in the 1qu nice courts
iuly 3"‘, 2017 at izzspm. iudgement; oislviisseo.

DEMAND TO VACATE SUPFORT ORDER- Entered and filed in the .luveniie Courts
Ju|y 3rd, 2017 at 3:00pm. Judgement: DlSl\/i|SSED.

QBJECT|ON, TRA|L BYJURY~ Entered and filed in the Juvenile Courts Ju|y 7th, 2017
at 2:30pm. Judgement: D|SMISSED.

OBJECT|ON, WR|T OF DISCOVERY- Entered and filed in the Juvenile Courts Ju|y
24th, 2017 at 10:10am..ludgement: i)lSMlSSED.

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 10 Ol 21. Page|D #Z 10

OB.lEC`l`|ON, DiSl\/llSSAL CORAN| NON JUD|CE- Entered and filed in the .luvenile
Courts July 24th, 2017 at 10:10am. Judgement: DlSlVllSSED.

DENIAND TO VACATE SUPPORT ORDER- Entered and filed in the Juvenile Courts
August 10th, 2017 at 3:20pm. .|udgement: DlSMlSSED.

NOTE OF DEMAND, WR|T OF QUO WARRANTO» Entered and filed in the Juvenile
Courts August let, 2017 at 2:42pm. Judgement: D|SlVliSSED.

OBJECTlON-» Entered and filed in the Juveni|e Courts August 21th, 2017 at 2:43prn.
ludgement: DlSlVi|SSED.

SPECIAL APPERANCE, DEMAND PROOF OF 'lNJURY- Entered and fiied in the
Juveniie Courts August 28th, 2017 at 2:28pm. Judgement: DlSlViISSED.

WAIVER OF CHlLD SUPPORT ARREARS- Entered and filed in the juvenile Courts
October 26th, 2018 at 1:31pm. Judgement: D|SM|SSED.

WRiT OF MANDAMUS- Entered and filed in the Eighth District Court of Appeais
August 24th, 2017. Judgement: D|SIVI|SSED.

WR|T OF CERT|ORAR|- Entered and filed in the Eighth District Court of Appeals
August 28th, 2017. Judgement: DlSlVilSSED.

OBJECTlON, DEN'|AN DiSNiiSSAL- Entered and fiied in the Eighth District Court of
Appeals September lst, 2017. Judgement: D|SM|SSED.

RE UEST FOR REL|EF

Due to the injuries caused, relief is being requested from this court to grant to the
plaintiff; Termination and dismissal of the child support order conducted by the
CSEA on 06/1/2017 with prejudice; A|l properties ($20,758.05) returned
immediately to the plaintiffs that was garnished and unlawfully obtained by the
CSEA; A money judgment of $20,000 paid to the plaintiff from each defendant
listed upon this compliant who willfully entered into an private contract with the
CSEA- which in terms deprived the plaintiff of his Constitutional rights. Relief is
being requested by this court due to prior, present and future financiai hardship

 

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 11 Ol 21. Page|D #Z 11

which was caused from the uniawful behavior of the CSEA and iisted defendants
upon this compliant.

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the above
action, that he/she has read the above compiaint, and that the information contained therein is
true and correct. 28 U.S.C. §1746; 18 U.S.C §1621.

 

 

Signatu re

lVlario D. Blue
4212 E186th Street,
Cieveiand Ohio, 44122

 

 

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 12 Ol 21. Page|D #Z 12

CONCLUSION OF COMPLIANT

The CSEA is a private entity la third party collection agency), separate from the Courts- with absoiutely
no judicial standings or lawful authority. The CSEA contracts with Governmental entities- in which
judicial authority and lawful acts are purchased from state officials and officers privately and
independently for payments in return. The Governmentai entities who enters into these private and
independentiy contracts. violates their oath to office by performing as judicial officers and officials while
providing fraud acts under a contract established between themselves and an third party collection
agency for personal payments and federal funding’s. Constltutional rights of many American citizens are
deprived and violated because of these personal and private contracts

 

 

CaSe: 1:19-CV-00962-SO DOC #: 1 Filed: 04/30/19 13 Of 21. PagelD #: 13
5101:12-1-80 lV-D Contracts: Overview

CSPMTL 90
Effective Date: June 1, 2014\
Most Current Prior Effoctive Date: August 15, 2013

(A) This rule and its supplemental rules describe the process by which a child support enforcement agency
[CSEA) enters into a lV-D contract with a governmental entity or a private entity to provide |V-D
services and for the CSEA to receive federal financial participation (FFP) reimbursement to offset the
cost of the purchase of the services under a lV-D contract The principies of FFP reimbursement are
described in rules 5101:12~1-§§ and 5101:12-1-60.1 of the Admin|strative Code.

(B) The following terms and definitions apply to this rule and its supplemental rules:
(1) "Al|owable cost" refers to a cost under a |V-D contract that meets the following general criteria:

(a) The costle necessary and reasonable for the proper and efficient performance and
administration of the iV-D contract

(b) The cost is allocable to the support enforcement program under the provisions of 2
C.F.R., subtitie A, chapter ||. part 225 (8/31/2005) (circular A-B7 of the federal office of
management and budget).

(c) The costle authorized or not prohibited under state or local laws or regulations.

(d) The cost conforms to any limitation or exclusion under the provisions of 2 C.F.R., subtitle
A, chapter ll, part 225.

(e) The cost is consistent with policies. reguiations, and procedures of the support
enforcement program.

(f) Unless otherwise provided for in 2 C.F.R., subtitle A, chapter ||, pari 225, the cost is
determined in accordance with generally accepted accounting principies.

(2) "Calendar quarter" means one of the following three-month time periods:
(a) January first through iviarch thirty~first;
(b) Aprll first through June thirtie_th;
(c) July first through September thirtieth; or
(d) October first through December thirty-first

(3) "Contraotor" refers to a private or governmental entity with whom the CSEA enters into a lV-D
contract

(4) "Governmentai entity" includes the following entitles in the same county as the CSEA:
(a) A court;
(b) A prosecutor or other iaw enforcement officlal;
(c) A sheriff;
(d) A clerk of court;
(e) A recorder's office;
(f) A treasurer's ofi"lce; or
(g) Any other public or governmental agency or official.

(5) "lnitiated by the CSEA" or "CSEA initiated" refers to an activity that is started by the CSEA,
which includes but is not limited to:

(a) A complaint or motion filed by the CSEA, including a complaint or motion in which the
CSEA requests to be joined as a party to the case; and

 

 

 

(6)
l7)

(8)

(9)
(19)

(11)

(‘|2)

CaSe: 1:19-CV-_00962-SO DOC #: 1 Filed: 04/30/19 14 Of 21._ Page|D #: 14
(b) A court hearing or other proceeding before a magistrate that is the result of a timeiy

objection to an administrative recommendation, determination, decision, or order issued
by the CSEA.

"lV-D case" means a case that has been approved for |V-D services as described in rule
5101:12-10-91.1 of the Adrninistrative Code.

"|V-D contract” means a mutually binding, legal relationship obligating a private or governmental
entity to provide lV~D services in a |V~D case or perform other administrative duties of the CSEA
that pertain to a lV~D case in return for payment by the CSEA. A |V-D contract is executed
through the JFS 07018* "iV-D Contrac " (rev.--’i~#ZG=i-Zetfective or revised effective date as
identified in rule 5101:12-‘!-99 of the Admlnlstrative Code) and JFS 87837, "|V»D Contract
Amendment" (r=eve-ZLZGGQeffective or revised effective date as identified in ru|e§___,_‘,l__Q‘i :12£-99 of
thMaii\/ecode)-

"lV-D contract documents" refers to the following forms ietfective or revised effective date as
identified in rule 510'¥:12-‘¥ -99 of the Administ_rative_Code):

(a) JFS 01728, "Dai|y Tirne Sheet for Non~Dedicated Princtpa| Staff"-£ZIZGQQJ;

(b) JFS 01729, “|\rionth|y Time Sheet Summary for Non-Dedicated Principai Staff"+ZilZGQQi;

(c) JFS 01730, "Dedicated Princlpat Staff Exception Report"-§ZQDQQ);

(d) JFS 01731, "Nlonthly Tlme Summary for Governrnenta| Contractor" ;

(e) JFS 017721 "iV-D Contract Cover Letter"-(-r=ev.-§.LEQ-‘l$-);

(f) JFS 02015, "tV-D Contract Time Study”~£rev.-Z,LZODQ};

(g) JFS 02151, "iV-D Contract Evaiuation"-{rev.-S.LZO-‘lS-);

(h) JFS 070'|5, "Certlfication of Compliance with Ccmpetitive Sealed Bid Requirements"
irev-ZQQQW:

(i) JFS 07016, "lV-D Contrect Securtty Addendun'r"~(rev.-ZilQ-QOQ-);

(j) JFs 07018;

(k) JFS 07020, "Governmenta| Contractor |V-D Contract Budget"-(-FM;

(|) Ji'-°S 07034, "Governmentel Contractor Nlonthly Expense Report"-£rev.-E,LZGOQJ;

(m) JFS 07035, "IV»D Contract |nvoice"-€Fev=-Z¢ZQOO-); and

(n) JFS 07037.

"lV-D services" has the same meaning as in ruie 5101:12~1-10.1 of the Administrative Code.

"Law enforcement officiai" means district attorneys, attorneys genera|, and similar public
attorneys and prosecutors and their staff.

"Non~federai share" has the same meaning as in paragraph (A)(S)(a) of rule 5101:12-1-50 of the
Administrative Code. The non-federal share is calculated by subtracting the current FFP
reimbursement rate, as defined in rule 5101:12-1-60 of the Administrative Code. from one
hundred per cent. The remaining percentage is the non-federal share.

"i\iot initiated by the CSEA" or "non-CSEA initiated" refers to an activity that is not started by the
CSEA, which includes but is not limited to: `

(a) A court hearing or other proceeding held as a result of a complaint or motion filed by a
private attorney or any entity other than the CSEA;

(b) An activity performed by the CSEA in response to an action filed by a private attorney or
any other entity other than the CSEA including but not limited to witness testimony,
preparation of guidelines calculations or responding to subpoenas duces tecum; and

 

 

 

 

(C)

(D)

(13)

('|4)

(15)

CaSe: 1: 19- --CV 00962- SOD OC #:1Filed: 04/30/19 15 Of 21. Pa e|D #:1
(c) An action taken by a CSEA when the CSEA has not requested to e but rs joined as a

party to the case.

"F’fivate enfity" means a company, organizaticn, or individual that does not meet the definition of
"governrnental entity."

"Reasonabie cost" in accordance with 2 C.F.R., subtitie A, chapter ll, part 225, means a cost
that by lis nature and amount does not exceed the cost that wouid be incurred by a prudent
person under the circumstances prevaiiing at the time the decision was made to incur the cost.
Considerations include but are not timited to whether:

(a) The cost is generally recognized as an ordinary and necessary operating expense;
(b) Sound business practices and arms»|ength bargaining have been utilized;
(c) Nlarket prices for comparable goods or services have been considered;

(d) The individuals involved in the |V-D contract process have acted with prudence
considering the individuals' responsibilities to the CSEA; and

(e) The cost does not significantly deviate from estabiished practices of the CSEA.

"Tota| lV-D contract cos " means one hundred per cent of the cost of the services purchased or
duties performed under a |V-D contract

lV-D contracts

l1)

(2)

in accordance with section 3125.14 of the Revised Code, the CSEA is required to enter into a
lV-D contract with a court and law enforcement official |n the same county as the CSEA to
provide for the enforcement of a support order.

lf a court or law enforcement official deciines or faiis to enter into a lV-D contract with the CSEA,
the CSEA must document any attempt to enter into a lV-D contract with the court or iaw
enforcement official and retain the documentation in accordance with rule 5101:12-1-80.4 of the
Administrative Code.

Types of iV-D contracts

The types of iV~D contracts that the CSEA may elect to enter into include but are not iimited to:

(‘|)
(2)
(3)

(4)
(5)

(7)

A lV-D contract with a prosecutor in the same county as the CSEA or a private attorney to
provide legal services.

A |V-D contract with a prosecutor in the same county as the CSEA to provide service of
process, including warrants for arrest.

A lV-D contract with the sheriff in the same county as the CSEA to provide service of process,
inciuding warrants for errest.

The CSEA may enter into a lV-D contract with a person or private entity to provide service of
process only when the CSEA determines that the sheriff is unable to provide the resources
necessary for service of process in a timely manner.

A |V~D contract with a private entity to provide service of process, excluding warrants for arrestl

A |V-D contract with a court or a clerk of court in the same county as the CSEA to provide the
duties of a clerk of court that are initiated by the CSEA.

A |V-D contract with a court in the same county as the CSEA to provide magistrate services
The CSEA may elect to purchase:

(a) Only CSEA initiated activities; or
(b) Both CSEA initiated and non-CSEA initiated activities

A tV-D contract with a court in the same county as the CSEA for probation ofhcer services to
provide enforcement duties that target only individuals placed_on probation for non-payment of
child support when the enforcement duties of the probation o icer are:

 

 

 

 

CaSe: 1:19-CV-00962-SO DOC #: 1 Filed: 04/30/19 16 0f_21‘. Page|D #: 16 ‘
(a) Specif"icaiiy for the purposes of assuring regular and continuing payments of child

support; and

(b) Not generally a part cfa probation officer's routine of monitoring the whereabouts and
activities of an offender.

(8) A iV-D contract with a private entity to provide collection services

in accordance with section 3125.30 of the Revised Code, the private entity shall forward any
payments collected under the |V-D contract to child support payment centrai, within the office of
office of child support (OCS), within the Ohio department of job and famiiy services, no iater
than one day after the receipt of the payments

(E) Requirements when the CSEA enters into a iV-D contract with a court for magistrate services and the
CSEA elects to purchase both CSEA initiated and non-CSEA initiated activities

1 (1) The court shall certify that ali court hearings are conducted in compliance with Title lV-D of the
Socia| Security Act, Pub. L. No. 93-64?, 88 Stat. 2351 (1975), 42 U.S.C. 651 (8!22/'¥996), as
amended up until the effective date of this ru|e, and the rules in division 5101:12 of the
Administrative Code.

(2) A court hearing is defined as a hearing or other proceeding held as a resuit of a complaint or
motion flied for the foilowing reasons, including but riot limited to:

(a) Establishment of paternity;

(i)) Estabiishment and modification of a child support order or medical support order;
(c) Enforcement of a support order; and

(d) Co|iection of a support obligation.

(3) No party may be charged court costs for a court hearing unless the court costs are required by
state iaw. if court costs are assessed and collected, the contractor shall report the collection as
income on the JFS 07020.

(4) The CSEA shall certify that each case listed on the JFS 07035 was an active, open |V-D case
on the date that the court hearing was held.

(F) Limitations when the CSEA intends to enter into or enters into a lV-D contract with a prosecutor or
private attorney to provide legal services as described in section 3125.17 of the Revised Code:

(1) The CSEA shall not enter into a |V-D contract with a prosecutor or his or her empioyees as a
private attorney during the prosecutor's term of office.

(2) The prosecutor or private attorney sha|i not represent the CSEA on matters in which that
prosecutor or private attorney participated as a CSEA administrative officer making
administrative determinations or issuing administrative orders.

(G) Con'ipetitive sealed bid and proposal requirements for a lV-D contract with a private entity.

(‘i) A CSEA administered by a county department of job and family services (CDJFS) that intends
to enter into a |V-D contract with a private entity may elect to use either the competitive sealed
bid process described in section 307.86 of the Revlsed Code. or the competitive seated
proposal process described iri section 307.862 of the Revised Code.

(2) A CSEA not administered by a CDJFS that intends to enter into a lV-D contract with a private
entity shall use the competitive seated bid process described in section 307.86 ot the Revised
Code.

(3) A CSEA that is not administered by a CDJFS or a CSEA that is administered by a CDJFS that
elects to use the competitive seated bid process shall comply with all competitive sealed bid
requirements including but not limited to the following:

(a) The standards for competitive sealed bidding, as described in sections 307.86, 307.861,
307.87, 307.88, 307.89, 307.90, 307.91, and 307,92 of the Revised Code;

 

 

CaSe: 1:19-CV-00962-SO D_OC #: 1 Filed: 04/30/19 17 Of 21. PageiD #:_17
b) The standards for acquisition county standards of conduct, contracting with small and

minority business, women’s business enterprise, and labor surplus area firms,
procurement methods, competition1 and purchase thresho|d. as described in Chapter
5101:9-4 of the Adrninistrative Code; and

(c) The standards for procurement competition. acquisition threshoid, contracting with small
and minority business, women's business enterprise, and labor surplus area tirrns.
contract cost and price, awarding agency review, and bonding requirements as
described in 45 C.F.R. 92.36 (4/19/1995).

(4) The CSEA shall complete and submit to OCS the JFS 07015 to either certify that the CSEA is in
compliance with applicable state and federal laws regarding the competitive sealed bid
requirements or indicate that the CSEA, if administered by a CDJi`-“S, has elected to use the
competitive sealed proposal process

Effective: 06/0$/2014

R.C. 119.032 review dates: 08/01!2018

Certitication:_ CERT!F|ED ELECTRON!CALL\’

Date: 04/07/2014

Promu|gated Under: 219.03

Statutory Authority: 3125.25

Ru|e Amplities: 3125.13, 3125.14, 3125.441, 3125.17

Prior Effective Dates: 811/75, 1211/78 (Emer), 811!82, 711/87 (Emer), 7)‘1/87, 813/87, 12/1/87 (Emer), 12/1/87,
2f29/88, 11127/89 (Emer), 2/1/90. 2/19/90, 4/10/92, 7/15/92, 11/1!93, 711/96, 2/1!9?, 7/1/02, 1!1/04, 12/2/04,
211 6/06, 2/15/09, 811 5/13

 

 

Case: 1:19-cV-00962-SO Doc #: 1 Fi|e

4{24]2019

Payrnent History Report

FlNANC|AL TRANSACTION HISTORY PERIOD:

05101[20‘¥7 - 04!23!2019

PaymenqiiisQJS'y/;§agglg 18 Of 21' Page|D #: 18

CUYAHOGA COUNTY CHILD SUPPDRT ENFORCEMEN'£' AGENCY

1640 swenson AVE. EAsT
P.o. aox 93313

cLein.ANo. oi-i, 44101»5318
(216)443~5100

(aooyins»i 431

 

Date Printad: 04124!2019
Case Number: 7106879966
Ordar Numbar: P201?l31171 0|-!180

Obligae Name: Chelsea T i\ilurray
Ohligor Nama: Mar£o D Blue

 

Monthly Support
chlici: $755.?8
Addiiioriai: $66.12
Tota|: 5821.90

As of: 0412312019

Current Month Unpaid Ba|snce: $415.46
Past Due Unpaid Balance: $B,649.43
Total Unpaid Balance: $9,014.89

Tola| Credits: $0.00
Funds on Hoid: $0,00

 

 

transaction Dale Collcctlon An'iount

n4l11!2b19

om'nzme 379_34
6“_°$'2_°_1_9_ _ _ __ _
u#ualzu$sm 27.10 n
01103!2|]19 n
` assist ` rim
l1-1*!04§20’!8 n n n
1304/2-018 nn n n -7-72.0[]-
11{£15|'2018

niosrzms -7-72_00

n 10!d2l2018 n `
ioiozizota 772.00 n
BB{DSlZ-MS- n n n n n n

 

 

correction Appiied co: collection sam io:
Curr¢nt Support- Fest Due Support Farnlly Dther Reluntlad Feeo
3?9.34
379.34
n n n 27.10
27.10
772.90
755.78 16.22
772.00
772.00
772.00
772.00
__ __ _ _ __ __7?_'2-00
-?72.00
772.{){}

 

 

 

 

 

 

 

 

 

htips:lichildsupport.ohio.govl'domainsicasel'payl~tistory.jsl?caserr= 1i5

 

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 19 0121. Page|D #Z 19

 

4124{20t9 Paymem H|Sf°f¥ Pag€
transaction Date Collectlon Amount Collecticn Applled to: Coliectlon Sent to:
Ci.m'ant Support n Pasl Due Support Famlty Other Ratundad Faes

Diilosl§°fd 7-?2.0-[} n n v l 772.00
08i02l2013 n n n n 771.00
08!02{2{318 771.@0 771.00
07118!2018 205.30
01l18!2018 205.30 205.30

.0?1031§61§ n n n n n 807.54
07103l201ll 807.54 807.5il
06119»!2813 n n n 823.32
08119!2018 523.32 823.3§
elaine ' we
.|-3.6!-05.!2018 n 517-jill 817.64
05|22/2018 797.26
05!2§'2°13 797.26 797.26
05!08{2018 n 502.75

` ernest ' tom ' ' here
9412412d18 n n l n n w n -799.29
011!24|-'2€-!-18 799.29 799.29
04!10|2015 799.28
04110}20-18 n 799.§8 n 799.28

n .u!-iZ-?iati‘tB-H n n n n n 1 799.28
03{2?12018 799.25 799.28
05#23§d18 n n 31.00
.03-!-23!2015- 31.(10 n 31.00 n n n
03113[2018 n n n 799.29
n otiit:ii'.’i)lti 799.29 799.29
92}2`”2018 791 .21
022712|}18 791.21 791.21
.02-!13{201-8- n 783.13
0313!2€’|3 n 783.1-3 783.13

 

 

 

 

 

 

https.'llchiidsupport.ohio.govidomainslcaselpayHistory.]sf?caserr-=

 

 

 

 

 

 

 

215

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 20 0121. Page|D #Z 20

 

 

 

4i24/2019 Paymenl Hislory page
Tran'sactlon pate Collacllon Amount Col|acllon Appllcd to: Collnctlon Sent tn:
Current Suppcrt Past Due Suppori Farni|y Olhar Re{i.mdld Fees
01#3012|315 l n n n n v n 788.99
0113€}!201 8 n -783_99 788.99
01!181201d n 180.00
outcome 1 l 180.00 150.00
01109!2018 n n n n 175.0{1
.01!09[21118- n 175-.00.-- n n n n n -17-5.00
.'1§!1§[201-? n 175.00
wiman 175-00 ____1_75‘00
1210&'2017 n n n n n n w ` 328.37
widow 325.37 aza.ar _ _
111211201?’ n n n 1 371.47
11!2‘ti2017 n 371 .47 371.47
§ 11107[2&11 n 7 600.73
x 11187!2017 600,73 n 600.73
w"mzm?_ __ __ __ _ n 449'70
mm " ` ` ` isn " iam
§ .10!05!.'1111-7- nn v n n n n 398.69
10105!2017 n 598.69 398.69
.B-9}21I2111?- n n n 450.89
-091211201? 450.89 n 450.3§ n n n n
0813112917 n n n n n 180.00
oelatizmr n n 180.00 180.00
__om_zmo" _ _ _ _ __ _ _ _ _ ___4_|8__(_]00
common n 180.(10 180.00 n
n 08116l2011 n n w n 180.00
08!16¢201? 180.00 180.00
08108!2017 18[}.00
0810812017 180.80 iBD.UO
081021201? 175.00

 

 

 

 

 

 

 

 

 

 

 

https:i'ichi|dsupport.ohio.govfdcmainsicaseipayi-llstcry.jsf'icessNbr= 3i5

 

CaSe: 1219-CV-00962-SO DOC #Z 1 Filed: 04/30/19 21 0121. Page|D #Z 21

 

 

412412019 Peyment Hlslory page
transaction Dalo Coltection Amount Co|lectlon Appllod to: Col|oction Sont to:
Curront Supporl Fast Due Support Famlly Othor Rol'undod Foas
UBNZIZMT 175,0€] 175.00
oquo" _ __ __ _ _ _ ___ 200100
07~‘2413017 n 200.00 n 200.00
56119[2017 1365.89
BSHRRM'I n n n nn 33_31
___u_s_’_m!z_g__"_ 1?0[_]‘60 _ _ __ _ 1_8_66_-6§_ _ _ _ __

 

 

 

 

 

 

 

 

 

 

Totals for 05101:'20'|7 - 04123!2019
Coiiection Amount: $20,807.58

Appilad to Current Support: $20,?58.05 Sent to Famlly: $20,774.27 Refundeci: $0.00
Appiled to Past Due Support: $16.22 Sent to Other: $0.00 Sent lo Fees: $33.31

 

 

 

2019 Year to Date Colloctions by Obilgatlon Type

 

Child Suppolt Tota|: $1,178.44
Spousal Support 't'otal: $O.UO
Medioai Support Total: $0.00
Olhar Tolal: $0.00

 

 

Prlor Yaar Colloctlons by Obllgation Type

 

Child Support Tcta|: $14,059.29
Spousai Support Total: $0.00

Medicai Support Total: $0.00

Olher Total: $0.00

2018 Ob|igatlons Pald Tota|: $14,059.29

 

 

 

 

'This report ls intended to provide information regarding tinanclsi transactions processed for the report por|od as lndloated above and may
NC|T reflect all financial transactions of the case. 'l'hls payment history is not intended to bo used for court purposas. ¥early total amounts
ra!lect payments that have been received by child support as of the specified dates, not when they were dlsbursod.

Explanation of Key Report Fields V

Case Number: A unique 10-digit. system assigned number used to identify a Child Support Case

Order Number: Court or administrative order number associated with the case number

 

Dato Frlntod: Date the report is generated
Obllgoe l obligors Any person, including a state or political subdivision owed supportil The person who owes support

llllonthly Support!Chlld: {Current Child Support) The amount designated for the current month's amount of money an obligor ls
required to pay to provide support for the chlld(ren) of the caselordor

hltps.'l!chl|dsi.ipport.ohlo.govi‘domainslcasaipayHistory.]sf?caserr-'-‘ 455

